UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K/A (Amendment No. 1) CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported):January 21, 2014 MAGNEGAS CORPORATION (Exact name of registrant as specified in its charter) Delaware 000-51883 26-0250418 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employee Identification No.) 150 Rainville Road Tarpon Springs, FL 34689 (Address of principal executive offices)(Zip Code) Registrant’s telephone number, including area code : (727) 934-3448 Not applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Explanatory Note On January 22, 2014, Magnegas Corporation (the “Company”) filed a Current Report on Form 8-K (the “Original Form 8-K”) with the Securities and Exchange Commission to report its entry on January 21, 2014 into a Securities Purchase Agreement (the “Purchase Agreement”) relating to, among other things, a registered direct offering of $1,858,867.20 of shares of the Company’s common stock (the “Registered Stock”) by the Company to an institutional investor.The Registered Stock was offered and sold pursuant to the Company’s effective shelf registration statement on Form S-3 (File No.333-188661).This amendment is being filed solely to amend the Original Form 8-K to include Exhibit 5.1 hereto.Other than as described above, this amendment does not amend any other information previously filed in the Original Form 8-K. 2 Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit No. Description Exhibit 4.1 Form of Certificate of Designations of Series B Convertible Preferred Stock (1) Exhibit 4.2 Form of Warrant (1) Exhibit 4.3 Form of Placement Agent Warrant (1) Exhibit 5.1 Legal Opinion of Szaferman, Lakind, Blumstein & Blader, P.C. (filed herewith) Exhibit 10.1 Placement Agency Agreement for Registered Offering (1) Exhibit 10.2 Placement Agency Agreement for PIPE Transaction (1) Exhibit 10.3 Form of Securities Purchase Agreement (1) Exhibit 10.4 Form of Registration Rights Agreement (1) Exhibit 99.1 Press Release dated January 22, 2014 (1) Previously filed as an exhibit to the Original Form 8-K 3 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MAGNEGAS CORPORATION Date: January 23, 2014 By: /s/ Ermanno Santilli Ermanno Santilli Chief Executive Officer 4
